WOOD, Chief Judge (dissenting). It is undisputed that the Superintendent terminated plaintiff on March 6,1979. Section 22-5 — 4(D), N.M.S.A.1978 required the School Board to approve the discharge. Plaintiff contends this approval did not occur until July 10, 1979 and, therefore, he is entitled to his salary from March 6 to July 10, 1979. The affidavit of the President of the School Board is that the School Board and the Superintendent discussed plaintiff’s substandard work performance in meetings of January and February, 1979 and “during a meeting in February 1979, he and the other members of the BOARD informed the Superintendent of the BOARD’S approval of the termination of ... [plaintiff’s] employment ... whenever, in the judgment of the Superintendent, ... [plaintiff’s] performance deteriorated to the extent that the Superintendent considered summary termination ... advisable prior to the next scheduled meeting of the BOARD .... ” The affidavit continues: “That delegation of this specific administrative function to the Superintendent was considered necessary and proper by the BOARD in light of continuing reports” concerning plaintiff. When the answers given by the Superintendent in his deposition are considered in context, I find nothing contradicting the affidavit of the School Board President. The nonpublic meeting of the School Board on March 13,1979 and the public meeting of the School Board on July 10, 1979 do not change the undisputed fact that plaintiff was discharged on March 6, 1979 pursuant to an approval of the Board, given to the Superintendent in February, 1979. Plaintiff sought a continuance of the summary judgment hearing “until such time as we have better notice to prepare.” Denial of the motion for continuance was not error. The record of the summary judgment hearing shows that plaintiff was prepared on the legal issues and that no claim was made that time was needed to develop anything factual. I would affirm the summary judgment.